Title: Salma Hale to Arthur Livermore, 16 May 1818
From: Hale, Salma
To: Livermore, Arthur


            III. Salma Hale to Arthur Livermore
            
              
                Dear Sir,—
                Richmond, Vir., May 16, [18]18.
              
              A few days ago I returned  from an excursion into the interior of Virginia, having been absent a fortnight. Five or six days I spent with a Mr. Pope, a lawyer and planter, of Powhatan, one day at Monticello, and two at Barboursville, and during the whole time was as happy, as cordial and elegant hospitality could make a stranger. Mr. Pope is a brother of the Mr. P. mentioned by Mr. Wirt in his preface, and spent several days at Washington during the Session. He is not remarkable for talents, but is all life and laughter, and is well known throughout Virginia for his convivial humour. Mr. Jefferson I found on the top of his mountain surrounded with curiosities, and himself not the least. The base of Monticello is five or six miles in circumference, and entirely covered with a thick forest. On the summit is a plain of  four or five acres, in the center of which stands the house, which is of brick, and exposed to every wind that blows. On three sides is a prospect extending fifty, seventy, and one hundred miles mostly over a level and cultivated country. Mr. J. does not appear to have suffered much from age.  He is cheerful, social, and unreserved—talked of politics some but of literature and religion more. Of Gov. Langdon, he spoke with great respect, but regretted that in his old age he had become gloomy and unhappy. His house is filled with paintings and Indian relics, and a view of his rooms affords as much gratification as of a museum.
              Barboursville is a most elegant retreat in the midst of the mountains. The Gov. has a large plantation—say 5000 acres,—and more than one hundred negroes. Last year he sowed  750 bushels of wheat, and had not the fly committed devastation, would have reaped 8000. Of tobacco and corn he raised good crops. I do not think that he has much disposable wealth, as his object appears to be to improve and embellish his plantation which is new. In this employment he appears to live cheerful, contented and happy. Here I heard yankee doodle played delightfully on a piano, and it brought to my recollection the celebrated Swiss song of Ranz des Vaches.
              I have had a good opportunity to become acquainted with the Virginia character. Take the people en masse, and they are not so estimable as the yankees. The best are perhaps better. The soil is far from fertile, and it would be impossible for a family to live on one hundred acres as they do in N. H.
              In a day or two I shall commit myself to the winds and waves,—which a wise ancient observed was one of the three follies he had been guilty of. I reckon he had been sea sick. I hope I shall arrive at home in season to be at Concord. Whom shall we make Senator? Will not Plumer want it? I presume he cannot get it but I hope we shall have some one who will do honor to the State.
              The Season is uncommonly late here.  Winter yet lingers, and the farmers, and all others look sad. Perhaps I have seen Virginia at an inauspicious moment, but its aspect now does not make me regret that my lot was cast in New Hampshire. With great regard
              Your Obdt Servt.
              S. Hale.
            
            
            
              
                
   
   Printed in Massachusetts Historical Society, Proceedings 46 (1913): 404–5; brackets in original; with note that the letter had been franked and addressed to “Hon. Arthur Livermore Holderness New Hampshire.”


              
              
                
   
   Arthur Livermore (1766–1853), attorney and public official, was born in Londonderry (later Derry), New Hampshire, and admitted to the bar in 1791. Appointed a justice of the superior court of New Hampshire in 1798, he was elevated to chief justice in 1809 and named an associate  justice of the reorganized supreme court in 1813, serving until 1816. Livermore represented his home state in the United States House of Representatives, 1817–21 and 1823–25, during which he opposed the Missouri Compromise and the extension of slavery. He served as chief justice of the state court of common pleas from 1825 until the court was abolished in 1832, after which he held no public office (DAB; Charles H. Bell, The Bench and Bar of New Hampshire [1894], 55–8; Boston Daily Atlas, 6 July 1853).


                
   
   the gov.: James Barbour. A type of Alpine melody, the ranz des vaches, supposedly made Swiss troops in foreign service homesick, and the expression was more widely used in describing tunes with similar effects on other nationalities (OEDJames A. H. Murray, J. A. Simpson, E. S. C. Weiner, and others, eds., The Oxford English Dictionary, 2d ed., 1989, 20 vols.). The wise ancient was Cato the Elder, of whom Plutarch observed: “And as for repentance, he said he had indulged in it himself but thrice in his whole life: once when he entrusted a secret to his wife; once when he paid ship’s fare to a place instead of walking thither; and once when he remained intestate a whole day” (Plutarch, Cato, book 9, in Plutarch’s Lives, trans. Bernadotte Perrin, Loeb Classical Library [1914–26; repr. 2006], 2:328–9).


              
            
          